Exhibit 99.1 Release:IMMEDIATE For:Comtex News Network (Symbol:CMTX) Contact: Amber Gordon agordon@comtex.com 703-797-8011 COMTEX REPORTS FIRST QUARTER FISCAL 2010 EARNINGS New York, NY, November 13, 2009 – Comtex News Network, Inc. (OTC BB: CMTX), a leading provider of economically useful electronic real-time news, content and SmarTrend® market products, today announced its earnings for the quarter ended September 30, 2009. For the first quarter of fiscal 2010, ended September 30, 2009, Comtex’s revenues increased 9% to $1.81 million, from $1.66 million for the quarter ended September 30, 2008.Comtex reported $137,000 of operating income and net income of $166,000, or $0.01 per share for the quarter, up from $31,000 of operating income and net income of $25,000, or $0.00 per share for the first quarter of fiscal 2009.The increases in revenue, income and EBITDA, discussed below, were primarily due to increased sales of the Company’s SmarTrend® product. For the quarter ended September 30, 2009, EBITDA (as defined and explained in the accompanying note to the table below) was approximately $172,000 compared to $61,000 for the first quarter of the previous fiscal year. Comtex President and CEO, Chip Brian, stated, “In addition to providing premium news and information content to our distributors, over the last several years Comtex developed the proprietary SmarTrend product – available through distributors and also sold directly to end users.We’re gratified that our investments in new product development and marketing initiatives resulted in increased sales this past quarter, despite the very challenging economic climate in which we continue to operate.” About Comtex Comtex (www.comtex.com) provides real-time news, Comtex SmarTrend® Alerts and economically useful information.Comtex customers receive select content from key sources which is further enhanced with stock tickers and an extended lexicon of relevant terms.With a specialization in the financial news and content marketplace, Comtex receives, enhances, combines and filters news and content received from national and international news bureaus, agencies and publications, and distributes more than one million total stories per day.Comtex’s state-of-the-art technology delivers this relevant content and reliable service in real-time.Comtex also provides several SmarTrend Alert products to consumers, including a daily stock market letter (Morning Call), selected stock news (SmarTrend Spotlights), and SmarTrend Alerts (via subscription at www.mysmartrend.com).Comtex has offices in New York City; Boston, Massachusetts; and Alexandria, Virginia. SmarTrend® is a registered trademark of Comtex News Network, Inc. FINANCIAL TABLE FOLLOWS MORE… Comtex Announces First Quarter FY 2010 Earnings November 13, 2009 Page 2 Comtex News Network, Inc.
